The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The abstract of the disclosure is objected to because of the inclusion of legal phraseology involving “said” on the fifth line.  Correction is required (MPEP § 608.01(b)).
The disclosure is objected to because of the following informalities:  On page 2, lines 26 and 31, reference is made to specific claims.  On page 12, line 23 lacks proper grammatical syntax.  On page 13, line 6, “angle” is misspelled.  On page 19, line 1, “preferably” should evidently read --preferable--.  On page 21, line 22, “is” should be --it--.  On page 22, line 12, reference is made to a specific claim.  On page 25, line 3, “2” should apparently be omitted, and likewise for its first occurrence on line 6 of page 27.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-16 and 18-36 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Schick et al., WO 2018/082906 A1, which illustrates user’s arm support elements including telescopic arms 12 and arm shells 48 (Figures 1-3 and 6; translation page 4, last paragraph; page 5, last paragraph), passive actuators 26 configured to apply forces to respective arm support elements (Figures 4-6; page 5, first five paragraphs), and counter bearing elements (along lap belt 6 and shoulder belt 8) to which counter forces are transmitted by structural elements along the base body 2 and back element 4 (Figures 1 and 6; sentence bridging pages 3 and 4; page 4, lines 1-3: belts around the user contribute reaction forces for supporting orthopedic device 1 which in turn lifts the user’s arms; page 5, last paragraph), the orthopedic device 1 being configured such that a freedom of spinal movement is not restricted and the arms shells 48 are movable in three translational and three rotational degrees of freedom in relation to the belts, including abduction and adduction with respect to joint 10 (Figure 2; page 4, lines 18-28; page 4, last paragraph: telescopic arms 12; page 4, lines 11-17: diversity of activities).
Regarding claims 3-4 and 22-23, said structural elements innately support compressive forces, and telescopic arms 12 can swivel about joint 10 (page 4, last paragraph).  Regarding claim 7, the components adjacent the lap belt 6 (Figure 1) are structurally capable (MPEP § 2114) of contacting and transferring stresses into the ground, even though such was not the intent, and indirectly contact the ground via the user’s body and/or a chair or barrier, through which forces are transmitted.  Regarding claim 8, because of the flexibility of belts 6 and 8, the force transmission components are capable of changing their relative orientations by way of torso and arm movements.  Regarding claims 9 and 27, the joint as claimed need not be an articulating joint, and mechanical or structural joints are evident in Figures 1 and 6 (MPEP § 2125).  Regarding claims 11 and 30-31, passive actuator force can depend on position and orientation of the arm support elements (paragraph bridging pages 2-3; page 3, first three full paragraphs; page 4, second and third full paragraphs; page 5, ).  Regarding claims 12 and 32, pre-loading of the springs 26 is adjustable (page 4, first full paragraph; page 5, second and fourth paragraphs).  Regarding claims 13-14, the dual spring housings 14 (Figures 2-3 and 5) transmit counter forces to the lap belt 6 (Figures 1 and 6) via dual recessed connecting elements (Figure 3) guiding and arranged between said housings for affixing the belt 6 support structures at a common region or point, the components supporting both tensile and compressive forces.  Regarding claims 15 and 33-34, blocking devices set limits on the ranges of movements (page 4, lines 21-25).  Regarding claim 20, elements 16, 30, and others (Figures 4-6) may be viewed as part of a passive actuator as claimed, with member 16 being arranged on an arm support element.  Regarding claims 29 and 36, the attachment point 20 is an eccentric connection that imparts torque (Figure 1; page 5, first paragraph), with member 16 also being arranged on (at least indirectly) an upwardly curved arm or lever of the force transmission element (Figures 1-3 and 6).  The further limitations of other dependent claims are readily apparent (MPEP § 707) from the above explanations, cited passages, and drawings.
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
GB 2472036 A: abstract; drawings; detailed description on pages 2-3.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762.  The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Dieterle can be reached at telephone number 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774